Citation Nr: 1828026	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The Board notes than appeals appear to have been perfected in February 2018 on the issues of entitlement to a higher rating for heart disease and entitlement to service connection for bladder cancer.  In the VA Form 9, the Veteran requested a hearing.  Those issues are part of a separate appeal stream and have not been activated at the appellate level.  Accordingly, those issues will be the subject of a later decision, if in order, following the scheduling of a hearing.  

The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of evidence is against a finding that the Veteran's hearing loss had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 1101, 1110, 5103, 5103A, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in January 2013. 

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded a VA examination in June 2013.  The examiner provided a medical opinion considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

For VA benefits, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. §  3.385 . Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

Finally, the Veteran is competent to provide lay statements with regard to his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Factual Background 

The Veteran's entrance medical examination and accompanying Report of Medical History were silent for hearing abnormalities.  See Service Treatment Records January 1963 to January 1967.  The Board notes that prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  VA utilizes ISO-ANSI standards in determining hearing loss disabilities.  

The Veteran's entrance audiology examination was conducted on January 8, 1963, thus necessitates a conversion from ASA to ISO-ANSI.  Id.  The table shows the ASA measurements recorded in service, with the conversion to the ISO standard in adjacent parentheses.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
5 (15)
LEFT
5 (20)
5 (15) 
   0 (10)
5 (15)
    0 (5)
0 (10)

During service there was no diagnosis or treatment related to hearing loss in his medical treatment records.  The discharge audiology examination was conducted on January 23, 1967.  Id.  As such, the pure tone thresholds were converted from ASA to ISO as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5(10)
     -5(5)
-10(0)
-10(0)
-5(0)
0(10)
LEFT
-5(10)
0(10)
-10(0)
-5(5)
-10(5)
0(10)

Following discharge, medical treatment records reflect that the Veteran first sought treatment for hearing loss and tinnitus June 2008.  See Medical Treatment Record January 2006 to August 2017.  

Upon VA examination in June 2013 VA, bilateral sensorimeural hearing loss was diagnosed.  The examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of an event in his active military service.  His rationale was based on the fact that the Veteran did not experience a significant threshold shift beyond normal variability while in service.  

A private examiner conducted a hearing test in July 2016 concluding that the Veteran had sensorineural hearing loss.  See Medical Treatment July 2016.  

Analysis
 
The Board has reviewed the evidence of record and finds that the criteria for service connection for hearing loss has not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

As noted above, both the June 2013 VA examination and the July 2016 private record reflects a diagnosis of bilateral sensorineural hearing loss, thus meeting the first element of a service connection claim.  

The Veteran was an airborne radio operator.  As such, the Board finds that acoustic trauma is consistent with the circumstances of his service, thus meeting the second element of a service connection claim.  See June 2013 VA Examination; DD 214.  

Based on the above, the record demonstrates both current disability and an in-service incurrence.  The remaining question for consideration is whether the current diagnosed bilateral sensorineural hearing loss is at least as likely as not attributable to his military service.

First, addressing service connection based on a presumptive theory of entitlement,  
the Board recognizes that sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease under 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307 , 3.309.  However, hearing loss was not shown in this case within a year of separation from active duty.  Moreover, while an award of service connection for a chronic disease enumerated under 38 C.F.R. § 3.309(a) is permissible based solely on continuity of symptomatology per Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013), such has not been shown in this case.  Indeed, the Veteran first sought treatment for hearing and tinnitus in June 2008, some 41 years after service.  In this regard, 
a lack of contemporaneous medical treatment is a relevant factor in the Board's analysis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board is not solely relying on the lack of documented treatment proximate to service in denying the claim.  Rather, in this case, there were no relevant complaints or findings at separation from service and, critically, the Veteran himself at the August 2016 hearing only endorsed a history of hearing loss dating back 20 years.  His wife noticed symptoms 25 years prior to the hearing in 2016.  Thus, even the lay evidence tends to establish a post-service onset, as opposed to continuous symptoms since service. 

Based on the above, neither the documented clinical record nor the lay statements support a finding of continuity of symptomatology.  Accordingly, an award of service connection on that basis is denied.  

Additionally, the competent medical evidence is also against the claim.  Indeed, 
the June 2013 VA examiner concluded that the Veteran's hearing loss was less likely than not (50% probability or greater) caused by or a result of an event in his active military service.  His rationale was based on the Veteran not experiencing a significant threshold shift beyond normal variability while in service.  As this conclusion was reached following a review of the record and an examination of the Veteran, it is deemed highly probative.  Moreover, no other competent evidence refutes the examiner's opinion.  

In sum, the Veteran has a current disability and an in-service incurrence regarding his hearing loss, but the weight of the evidence is againsr a finding that such hearing loss is related to active service.  The benefit of the doubt rule has been considered but the weight of evidence is against the clam.  38 C.F.R. § 3.102.

ORDER

Service connection for hearing loss is denied.


REMAND

The June 2013 VA examiner provided a negative opinion with respect to the etiology of the Veteran's tinnitus.  However, such opinion was not accompanied by a clear rationale and therefore it lacks probative value.  Moreover, while the Board recognizes tinnitus to be an organic disease of the nervous system, a chronic disease under 38 C.F.R. § 3.309(a) so as to enable service connection solely based on evidence of continuity of symptomatology, the record does not here demonstrate such continuity.  To the contrary, at his August 2016, the Veteran reported a 30-year history of tinnitus, which would place the onset approximately two decades after service.  Thus, nexus evidence would be necessary in this case for a grant of tinnitus.  In light of the insufficient opinion in July 2013, an addendum is sought.   

Accordingly, the case is REMANDED for the following action:

1. Provide a copy of the claims file to the VA examiner who conducted the June 2013 audiology examination and request an addendum opinion with regard to the etiology of the Veteran's tinnitus.  If that examiner is not available, then the Veteran should be scheduled with another examiner to determine the nature and etiology of his tinnitus disability.  The examiner must review the entire claims file and must note such review in the examination report.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for so doing.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.  

2.  Thereafter, reajudicate the issue on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


